Citation Nr: 9927361	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial disability 
evaluation, in excess of 50 percent, for service-connected 
post-traumatic stress disorder.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned thereto an initial disability rating of 50 percent, 
effective June 1997.  

In December 1997, the appellant filed a claim seeking 
entitlement to individual unemployability due to service-
connected disabilities.  In May 1998, the RO issued a rating 
decision that denied the appellant's claim.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal of the following issues: (1) entitlement 
to an increased initial disability evaluation, in excess of 
50 percent, for service-connected PTSD; and (2) entitlement 
to individual unemployability due to service-connected 
disabilities.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is manifested by: 
good hygiene; normal speech and orientation; no loosening of 
association; the ability to focus, sustain and shift 
attention; logical and coherent thought process; slightly 
anxious mood; fair judgment and insight; no current suicidal 
or homicidal ideations; and subjective complaints of 
recurrent intrusive thoughts, nightmares, irritability, 
anger, social isolation and depression.

3.  The medical evidence of record does not contain findings 
showing that the veteran has obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.

4.  The veteran is service-connected for the following 
disorders:  (1) PTSD, rated as 50 percent disabling from June 
1997; (2) residuals of wound to left buttock, rated as 20 
percent disabling from January 1970; and (3) residuals of 
wounds to the scrotum and right leg, rated as noncompensable 
(0 percent) from January 1970.

5.  The veteran's combined service-connected disability 
rating is 60 percent, and there being no exceptions which 
would apply to combine his disabilities as a single 
disability, the percentage requirements under section 4.16(a) 
of VA regulations for a total rating based on individual 
unemployability have not been met.

6.  The evidence of record does not reflect that the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability 
evaluation, in excess of 50 percent, for service-connected 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a), (b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  A review of the veteran's report 
of separation, Form DD 214, revealed that he served on active 
duty in the United States Army from January 1968 to January 
1970.  During his active duty service, the veteran received 
multiple awards and decorations, including a Purple Heart and 
a Combat Infantryman Badge.  The veteran's pre-induction 
examination, performed in August 1967, noted essentially 
normal findings throughout.  In March 1969, the veteran was 
treated for a shell fragment wound to the left buttock.  A 
hospitalization report, dated March 1969, noted that the 
veteran underwent a debridement of the wound and was 
discharged with a diagnosis of "[w]ound, lacerated, left 
buttock, no artery or nerve involvement."  In June 1969, the 
veteran was treated for shrapnel wounds to the scrotum and 
right leg.  Physical examination revealed a small superficial 
wound to the right scrotum area.  In December 1969, the 
veteran's discharge examination was conducted.  The report of 
this examination noted the veteran's history of shrapnel 
wounds to the left buttock and scrotum.

In February 1970, the RO issued a rating decision granting 
service connection for residuals of a fragment wound to the 
left buttock and assigned thereto an initial disability 
evaluation of 20 percent, effective January 1970.  That 
rating decision also granted service connection for residuals 
of fragment wounds to the scrotum and right leg and assigned 
thereto a noncompensable (0 percent) initial disability 
evaluation.

In December 1970, the veteran underwent a VA general physical 
examination.  The report of this examination noted the 
veteran's complaints of pain in the scrotum 
when walking.  Physical examination revealed:

[Shell fragment wounds] to the left 
buttock, scrotum and right leg.  There is 
a scar on the left buttock, one inch in 
length.  There is a small piece of metal 
in scrotum, two mm in diameter.  There is 
a very tiny small scar in the anterior 
aspect of the left leg.  There is full 
range of motion of the lower extremities.  
The reflexes are normal, no atrophy, no 
keloid formation.
 
The report concluded with a diagnosis of residuals of shell 
fragment wounds to the left buttock, scrotum and leg.

In January 1971, the RO issued a rating decision which 
confirmed and continued the disability rating assigned to the 
veteran's service-connected residuals of shell fragment 
wounds.

In June 1997, the veteran filed an application seeking 
service connection for PTSD.  To support his claim, 
additional medical treatment reports were retrieved from 
J. McClane, M.D. and S. Livingston, M.D.  These treatment 
reports covered the period from October 1982 to June 1997.  
An October 1982 treatment report noted the veteran's 
complaints of weakness, polyuria, and polydipsia.  It also 
noted the veteran's history of diabetes mellitus, diagnosed 
in January 1978.  The report concluded with an assessment of 
diabetes mellitus, "out of control."  A treatment report, 
dated May 1983, indicated that the veteran was involved in a 
motor vehicle accident.  An impression of muscle strain of 
the neck was given.  A subsequent treatment report, dated May 
1983, noted diagnoses of: (1) diabetes mellitus; (2) 
causalgia and peripheral neuropathy, probably secondary to 
diabetes mellitus; and (3) high blood pressure. 

In June 1992, the veteran underwent coronary artery bypass 
grafting for coronary artery disease.  An admission report, 
dated May 1997, noted that the veteran "retired from the 
phone company, then went back to nursing school, currently as 
an RN at NICU at UAB."  In June 1997, the veteran underwent 
cardiac catheterization.  A discharge report, dated June 
1997, noted the following discharge diagnoses: 
(1) acute bronchitis; (2) unstable angina; (3) ventricular 
tachycardia - premature ventricular contractions; (4) Type I 
diabetes mellitus; (5) acute tubular necrosis, secondary to 
dye, May 1997; (6) dysfunctional gallbladder; (7) congestive 
heart failure, ejection fraction of 35 percent; (8) mitral 
regurgitation; and (9) diabetic neuropathy.

In August 1997, a VA psychiatric examination was conducted.  
The report of this examination noted the veteran's numerous 
inservice stressors and his subjective complaints of 
intrusive thoughts and recollections about Vietnam.  He also 
reported feelings of alienation, isolation, avoidance, as 
well as difficulty concentrating and sleeping.  In addressing 
the veteran's employment history, the report stated "[h]e 
returned from the service and went back to work for South 
Central Bell where he was employed for 25 years.  In May 
1997, veteran quit his nursing job at UAB."  A mental status 
examination revealed that the veteran arrived on time, 
appeared neat and clean, and was "friendly and cooperative 
during the interview."  The report also noted:

Psychomotor behavior was extremely 
agitated.  His facial expression was sad.  
His mood was depressed.  He is very 
suspicious of the motives of others.  His 
affect is flat.  He denies auditory and 
visual hallucinations.  He denies 
delusions.  He denies homicidal 
ideations.  He admits to frequent 
suicidal ideations.  His memory, 
concentration, and judgment is impaired.  
Sleep disturbances and depression are 
chronic in nature and directly related to 
his PTSD.  He was fully oriented.

The report concluded with a diagnosis of PTSD.  It also noted 
a global assessment of functioning (GAF) score of 45.  

In December 1997, the veteran filed an Application for 
Increased Compensation Based on Unemployability, VA Form 21-
8940.  On his application form, the veteran indicated that he 
had completed three years of college and that he last worked 
on the nursing staff in May 1997.  In February 1998, the 
veteran's most recent employer, UAB Hospital, indicated that 
he had been employed in the nursing staff from January 1995 
through August 1997, and that he "retired due to 
disability."

In February 1998, a second VA psychiatric examination was 
conducted.  The report of this examination stated that the 
veteran's chief complaint was "Increase in compensation."  
It also noted his complaints of recurrent thoughts and 
nightmares, social withdrawal, irritability, difficulty 
concentrating and some hypervigilance.  Mental status 
examination revealed:

This is a neatly dressed male with a nice 
trimmed white beard who was cooperative 
throughout the examination.  He was alert 
and oriented times four.  He showed good 
eye contact.  He showed no abnormal motor 
activity.  His mood was described as fine 
by him although slightly anxious.  His 
affect was congruent with his stated mood 
initially, but became anxious when taking 
about Vietnam.  His speech was regular, 
[as to] rate and rhythm and responsive to 
cues from the interviewer.  Thought 
process was logical and coherent.  There 
was no flight of ideas, no loosening of 
association.  He was able to focus, 
sustain, and shift attention.  Thought 
content was negative for auditory or 
visual hallucinations.  He had no thought 
broadcasting, thought insertion, or 
thought control, and there was no 
evidence of delusional thinking and no 
ideas of references.  No obsessions or 
compulsions voiced.  Memory, short and 
remote, were intact.  Proverbs abstract.  
Insight and judgment fair. 

The examiner also noted that "he did not report any suicidal 
ideations or homicidal ideations."  The report concluded 
with a diagnosis of PTSD, and noted a GAF score of 60.  
In February 1998, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of shrapnel wounds to the left 
buttock and left knee.   In addressing the veteran's 
occupations history, the report noted:

The patient is currently on disability 
retirement.  He initially worked for the 
phone company from 1966 to 1991 as a 
manager of daily services, basically what 
he describes as "a desk job."  He says 
that after he quit his job in 1991 
secondary to disagreements with his boss 
at work.  Subsequently, he returned to 
school and received an R.N. degree.  He 
worked at UAB hospital as an R.N. in the 
neurological intensive care unit from 
1994 through June 1997 at which time he 
took retirement on disability secondary 
to "problems with his nerves and his 
nerve condition," as well as worsening 
coronary artery disease and worsening 
diabetes mellitus.  The patient has not 
worked since that time and thus has 
earned no income.

Physical examination revealed a normal posture and gait.  The 
report noted a well-healed scar over his right buttock and a 
small, well-healed scar, on his left knee.  A musculoskeletal 
examination revealed "normal muscle bulk and tone about the 
upper and lower extremities without evidence of atrophy.  The 
patient has full range of motion of all joints without 
evidence of pain or weakness."  The report 
concluded with the following diagnosis:

The patient is a fifty year old white 
male with a history of coronary artery 
disease, diabetes mellitus, 
hypercholesterolemia, diabetic 
retinopathy, and diabetic peripheral 
neuropathy who is service connected for 
post-traumatic stress disorder, as well 
as buttock injury.  It appears that the 
patient's residual wounds to the left 
buttock, scrotum and right leg are stable 
and unchanged from prior examination, and 
that the patient's loss of employment at 
this time is due to his other medical 
conditions including coronary artery 
disease, diabetes mellitus, and does not 
appear to be related to physical injuries 
suffered in Vietnam.

II.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
A.  Initial Disability Rating for Service-Connected PTSD

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment 
of a disability rating following the award of service 
connection is part of the original claim, and the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the issue on appeal as 
entitlement to service connection for PTSD, rather than as a 
disagreement with the original rating award.  However, the 
RO's statement of the case, dated August 1998, provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant contends, in essence, that the severity of his 
service-connected PTSD warrants a disability rating in excess 
of the currently assigned 50 percent.  He avers that his PTSD 
is manifested by recurrent intrusive thoughts, nightmares, 
irritability, anger, social isolation and depression.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998). 

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 50 percent rating.  The report of 
the veteran's most recent VA psychiatric examination, 
performed in February 1998, indicated that he was neatly 
dressed and cooperative throughout the examination.  The 
report noted that he was alert and oriented times four and 
that he exhibited good eye contact.  His mood was described 
as fair, although slightly anxious.  His speech was regular 
as to rhythm and rate and his "[t]hought process was logical 
and coherent."  The report noted that there was no flight of 
ideas and no loosening of association.  He was able to focus, 
sustain and shift his attention and his thought process was 
negative for auditory or visual hallucinations.   The 
veteran's memory was intact and his insight and judgment were 
noted to be fair.  The report also noted that "[h]e did not 
report any suicidal ideations or homicidal ideations."  The 
report concluded with a diagnosis of PTSD and recorded a GAF 
score of 60.  The veteran's prior VA psychiatric examination, 
dated August 1997, noted that he arrived on time for the 
examination, "appeared neat and clean," "maintained good 
eye contact during the interview," and was fully oriented.  
The report noted that he denied auditory and visual 
hallucinations and denied any delusions or homicidal 
ideations.  Although the veteran reported on that examination 
frequent suicidal ideations and severe social isolation, the 
examination report described him as "friendly and 
cooperative."  It also indicated that he was in a relatively 
new marriage, second year.  In this regard, the report of the 
veteran's February 1998 VA psychiatric examination noted that 
the veteran loved his grandchildren.  

The evidence does not show that the veteran displays 
obsessional rituals which interfere with routine activities, 
illogical or irrelevant speech, near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, neglect of personal appearance 
and hygiene, or an inability to establish and maintain 
effective relationships.  Under these circumstances, the 
Board finds that the veteran's symptoms more nearly 
approximate the 50 percent rating under the Diagnostic Code 
9411.

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
has not been shown.


B.  Entitlement to Individual Unemployability

The veteran has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.   The 
requirements for an award of a total rating based on 
individual unemployability are set forth under section 4.16 
of VA regulations.  38 C.F.R. § 4.16 (1998).  Section 4.16(a) 
provides in pertinent part,

Total disability ratings for compensation 
may be assigned, where  the schedular 
rating is less than total, when the 
disabled person is, in  the judgment of 
the rating agency, unable to secure or 
follow a  substantially gainful 
occupation as a result of service-
connected  disabilities:  Provided That, 
if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability  ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or 
more. . . .

38 C.F.R. § 4.16(a) (1998).

Section 4.16(b) provides, 

It is the established policy of the 
Department of Veterans  Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for  
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the  percentage 
standards set forth in paragraph (a) of 
this section. . . .

38 C.F.R. § 4.16(b) (1998).  

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the appellant can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
appellant in a different position than other veterans with 
the same combined disability evaluation.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In this case, the veteran is service-connected for the 
following disorders: (1) PTSD, rated as 50 percent disabling 
from June 1997; (2) residuals of wound to left buttock, rated 
as 20 percent disabling from January 1970; and (3) residuals 
of wound of the scrotum and right leg, rated as 
noncompensable from January 1970.  Therefore, the combined 
disability rating is 60 percent.  38 C.F.R. § 4.25 (1998).

The one-60 percent disability exception under section 4.16(a) 
does not apply in this case as the appellant's disabilities 
do not originate from one etiology or accident or are they 
the type of disabilities that would be considered "multiple 
injuries" incurred in combat, notwithstanding the fact that 
his PTSD was obviously related to his wartime experiences.  
In the opinion of the Board, the aforementioned exception is 
meant to apply to multiple physical-type injuries sustained 
in combat, e.g., multiple shell fragment wounds, and not to 
disabilities that are in a general sense all related to 
combat experiences.  Hence, the appellant does not have a 
single 60 percent disability for purposes of 38 C.F.R. 
§ 4.16(a).

Based on the foregoing, the RO decided in a May 1998 rating 
decision that the evidence of record did not show that the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities as required by section 4.16(b) for referral for 
extraschedular consideration by the Director of VA's 
Compensation and Pension Service.  The veteran was apprised 
of this decision by having been given a copy of the rating 
decision itself and also in an August 1998 statement of the 
case.  The Board has considered the RO's judgment regarding 
referral for extraschedular consideration and agrees with it.  
Bagwell v. Brown, 9 Vet. App. 337 (Board may consider whether 
referral to VA officials who are specifically vested with the 
authority to grant extraschedular ratings is warranted and 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission to those officials); see Floyd v. 
Brown, 9 Vet. App. 88 (1996).

The Board observes that, although the veteran has many 
disabilities and is clearly rendered totally disabled by 
them, there is no evidence in this case that he is 
unemployable by reason of service-connected disabilities 
alone.  The report of his VA psychiatric examination, dated 
February 1998, noted that the veteran has an associates 
degree in business and an associates degree in nursing.  The 
report also noted that he worked twenty-six years for the 
telephone company and that he that he subsequently worked as 
a nurse in a neurological intensive care unit until May 1997.  
As noted in his VA general physical examination, dated 
February 1998, "the patient's loss of employment at this 
time is due to his to other medical conditions including 
coronary artery disease, diabetes mellitus."

Accordingly, entitlement to a total disability evaluation 
based on individual unemployability is not warranted.



ORDER

An increased initial disability evaluation, in excess of 50 
percent, for the veteran's service-connected PTSD is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

